PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 8,373,548
Issue Date: February 12, 2013
Application No. 13/313,820
Filed: December 07, 2011
Attorney Docket No. 13961.02
:
:
:     DECISION  ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.182, filed July 09, 2021, requesting expedited consideration of the petition under 37 CFR 1.378(b), filed July 09, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The petition under 37 CFR 1.182 is GRANTED.

The petition under 37 CFR 37 CFR 1.378(b) GRANTED.

This patent expired on February 13, 2021 for failure to pay the seven and one-half year maintenance fee.  

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.  

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231.

The patent file is being forwarded to Files Repository.



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions